Citation Nr: 0603919	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
postoperative residuals of an ethmoid mass, with a history of 
sinusitis and allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
the postoperative residuals of an ethmoid mass with a history 
of sinusitis and assigned a zero percent evaluation.  
Subsequently, the case was transferred to the RO in Los 
Angeles, California.  

A February 2004 rating decision established service 
connection for allergic rhinitis and, in essence, included 
the disorder as part of the previous service-connected 
respiratory disability.  See 38 C.F.R. § 4.96 (2005).  In 
April 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in August 1999 and August 
2004.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appeal.

2.  The veteran's service-connected postoperative residuals 
of an ethmoid mass, with a history of sinusitis and allergic 
rhinitis, prior to August 9, 2005, were manifested by no more 
than moderate chronic sinusitis with discharge or crusting or 
scabbing and infrequent headaches, without probative evidence 
of severe chronic sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulent discharge, rhinitis 
with moderate crusting, ozena and atrophic changes, three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, polyps, or overall 
disabilities warranting elevation to the next higher rating.

3.  The veteran's service-connected postoperative residuals 
of an ethmoid mass, with a history of sinusitis and allergic 
rhinitis effective August 9, 2005, are manifested by allergic 
rhinitis with nasal polyps, without evidence of chronic 
sinusitis with either chronic osteomyelitis requiring 
repeated curettage, severe symptoms after repeated 
operations, atrophic rhinitis with massive crusting, marked 
ozena and anosmia, radical surgery with chronic 
osteomyelitis, near constant sinusitis characterized by 
headaches, pain and tenderness, purulent discharge or 
crusting after repeated surgeries, or overall disabilities 
warranting elevation to the next higher rating.


CONCLUSIONS OF LAW

1.  The requirements for a 10 percent rating, but no higher, 
for the postoperative residuals of an ethmoid mass, with a 
history of sinusitis and allergic rhinitis, during the period 
from July 2, 1992, to August 8, 2005, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6510, 6522 (effective before and after October 7, 
1996).

2.  The requirements for a 30 percent rating, but no higher, 
for the postoperative residuals of an ethmoid mass, with a 
history of sinusitis and allergic rhinitis, have been met as 
of August 9, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510, 6522 (effective before and 
after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in April 2003, June 2003, October 2003, 
and August 2004.  The veteran's service medical records and 
all identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records dated in March 1992 show the veteran 
reported that after using Augmentin he noticed a resolution 
of headaches and a constant requirement to clear his throat.  
He complained of mild nasal congestion.  The examiner noted 
boggy turbinates with crusting on the right.  The mucosa was 
edematous.  The diagnosis was rule out allergic rhinitis.  A 
March 1992 allergy evaluation included a diagnosis of 
allergic rhinitis.  A June 1992 report noted a diagnosis of 
chronic maxillary sinusitis.  Records show the veteran 
underwent surgical treatment for a right ethmoid mass in June 
1992.  

In his July 1992 application for VA benefits the veteran 
requested entitlement to service connection for disabilities 
including recurrent maxillary sinusitis and allergies.  He 
asserted he had a severe allergy disorder that began in April 
1991 and noted that a right ethmoid mass had been removed in 
June 1992.

VA treatment records dated in December 1992 show the veteran 
complained of recurrent sinus problems with increased pain, 
headaches around the eyes, and a productive cough.  The 
examiner noted nasal congestion.  The diagnosis was recurrent 
sinusitis.  The treatment plan included a two week course of 
Amoxicillin and daily use of Sudafed and Beconase.  X-rays 
revealed right-sided ethmoid and maxillary sinusitis.  A 
February 1993 allergy clinic consultation report noted 
problems with frequent sinusitis and removal of an ethmoid 
cyst in June 1992.  It was noted the veteran was taking 
medication and that he reported he was feeling fine with no 
problems, nasal itching, or congestion.  

An August 1993 report shows he presented with complaints of 
mild congestion and that he stated he was very happy with his 
present medication results.  The examiner noted his nose was 
mildly erythematous, left greater than right, and that both 
nostrils were patent.  The diagnosis was allergic rhinitis, 
improved with medication.  A July 1995 report noted the 
veteran's allergic rhinitis was doing very well and that 
nasal mucosa was within normal limits.  The treatment plan 
included continued use of Vancenase and Seldane.  

Private medical records dated in July 1996 noted that over 
the past several years the veteran had developed the onset of 
plugging on the left side of his nose and some radiating pain 
around the eye.  An examination of the nose revealed he was a 
high leptorrhine with a massive deflection of the septum to 
the left side.  There was a 90 percent occlusion to that side 
with no evidence of frank pus or polyp.  The diagnosis was a 
developmental deformity of the septum causing an obstruction 
to the left nasal airway.  The veteran's medication regime 
was switched from Flonase to Vancenase.  Records show he 
underwent septoplasty in August 1996.  A subsequent August 
1996 report noted an appropriate amount of crusting and 
swelling.

VA nose and sinuses examination in December 1996 noted the 
veteran complained of some slight difficulty swallowing on 
his left side only.  On physical examination his septum was 
straight and the nasa cavity was pink and clear.  The 
diagnoses included history of paranasal sinus endoscopic 
surgery.  A December 1996 VA joints examination noted an 
examination of the head and neck was unremarkable.  The 
diagnoses included allergic sinusitis with post nasal drip by 
history and multiple allergies by history.  

In an April 1999 statement the veteran's mother reported he 
had severe allergy problems and recalled having seen him take 
antibiotics to treat sinus infections on several occasions.  
A former roommate and acquaintance during the period from 
1993 to 1996 recalled having observed the veteran in pain as 
a result of his allergy and sinus problems and that he had 
complained of headaches due to these problems.

At his personal hearing in April 1999 the veteran testified 
that during the period from 1992 until his nasal septum 
surgery in August 1996 he was treated with antibiotics for 
sinusitis three to four times per year.  He reported present 
symptoms of congestion, soreness and drainage down the 
throat, occasional headaches, and sneezing attacks.  He 
described his headaches as bothersome, but not something that 
kept him from work.  He asserted that he had continued to 
experience three to six non-incapacitating episodes per year 
of sinusitis characterized by pain, headaches, discharge, and 
crusting.  He stated that prior to his August 1996 surgery he 
had experienced at least three incapacitating episodes 
requiring antibiotic treatment, but admitted that for some of 
those episodes he did not seek treatment because he was in 
school and the problems resolved by themselves.  

Private medical records dated in May 2000 show the veteran 
complained of watery eyes, a runny nose, sneezing, sinus 
pain, and foul tasting sputum.  The examiner noted the nasal 
mucosas were swollen.  The diagnoses included allergic 
rhinitis and sinusitis.  The treatment plan included a trial 
of Allegra and Vancenase.  A May 2002 report noted green and 
yellow nasal discharge and congestion.  The diagnosis was 
allergic rhinitis.  The treatment plan was for Rhinocort and 
Claritin.

Private medical records dated in March 2001 noted the veteran 
had complained of problems including a sensation of nasal 
drip, a lump in his throat, and constant throat clearing, but 
that he had some improvement of symptoms with an eight week 
course of Prevacid and studies were more suggestive of 
reflux.  It was noted he had taken nasal topical steroids and 
allergy medications in the past without any relief of 
symptoms.  Examination of the nasopharynx and nasal cavity 
revealed a straight septum and a slight left inferior spur.  
There was a little bit of friable mucosa on the left middle 
turbinate without any significant drainage and a small amount 
of mucoid drainage on the right without evidence of 
purulence.  There was no pulling of the piriform sinuses.  
The diagnosis was allergic rhinitis and nasal irrigation was 
recommended with restarting Prevacid.  It was noted that if 
symptoms were resolved with Prevacid reflux should be 
considered as the etiology for his problems.  A November 2002 
report noted a diagnosis of laryngopharyngeal reflux.  An 
examination of the nose revealed no abnormalities.  It was 
noted the veteran was able to breathe through the nose.

VA ear, nose, and throat clinic examination in November 2003 
noted a history of chronic sinusitis with endoscopic sinus 
surgery and continued postoperative chronic sinus infections 
treated by antibiotics.  It was noted that the veteran 
reported the frequency of sinus infections had decreased 
after his 1996 septoplasty and he now only experienced two to 
three infections per year with only occasional antibiotics.  
He stated that over the past one and a half years his allergy 
symptoms had resolved.  He reported he was presently taking 
no medication for sinus or allergy symptoms and that his 
symptoms had completely resolved.  The examiner noted the 
veteran's nares were patent, the septum was midline, and 
there was no evidence of polyps, masses, or obstruction.  The 
diagnosis was recurrent acute sinusitis and allergic rhinitis 
by history now resolved.  It was noted there was no pathology 
present on examination.  

In correspondence dated in September 2004 the veteran stated 
that he continued to have intermittent problems with 
sinusitis, but that he was managing these problems 
effectively with doctor visits and medication.  He stated he 
did not wish to submit any additional evidence.  

On VA examination in August 2005 the veteran reported that 
previously he had two to three sinus infection per year 
requiring antibiotics, but that over the past three years his 
symptoms had resolved with approximately one infection per 
year of purulent discharge.  He stated he had not required 
antibiotics over the last couple of years and felt he was 
much improved.  He stated that he continued to have problems 
when exposed to an allergen with itchy watery eyes and a 
clear runny nose, but that he had only minimal trouble with 
several flare-ups per year since moving to California.  A 
computed tomography (CT) scan revealed focal mucosal 
abnormalities involving the sphenoid and maxillary sinuses.  

The examiner noted the veteran's nose appeared normal 
externally and that he had normal facies, but had the typical 
appearance of an allergic patient with dark heliotropic 
circles underneath the eyes and smaller than normal mid-face 
structures.  The septum was straight with no mucosal changes, 
masses, lesions, polypoid mucosa, discharge, facial 
tenderness to palpation, or postnasal drip to the back of the 
throat.  It was noted a CT scan revealed small mucosal 
thickening to the maxillary sinus floors, a small retention 
cyst to the maxillary floor, and a larger one centimeter cyst 
to the right sphenoid sinus.  The diagnoses included chronic 
rhinitis secondary to allergies with right sphenoid retention 
cyst and right maxillary retention cyst with minimal mucosal 
thickening.  The examiner noted that post-surgically the 
veteran's antra was opened and unobstructed.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The regulations for evaluation of respiratory disabilities, 
including sinusitis and allergic rhinitis, were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46720 (Sept. 5, 
1996).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

VA regulations provide that ratings under diagnostic codes 
6600 through 6817 and 6822 through 6847 will not be combined 
with each other.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96 (2005).

The Rating Schedule, prior to October 1996, provided ratings 
for chronic frontal sinusitis with only X-ray manifestations 
and mild symptoms (0 percent), for moderate chronic sinusitis 
with discharge or crusting or scabbing and infrequent 
headaches (10 percent), for severe chronic sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting purulent 
discharge (30 percent), and for chronic sinusitis with either 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations (50 percent).  38 C.F.R. 
§ 4.97, Diagnostic Code 6512 (effective prior to October 7, 
1996).

For chronic atrophic rhinitis, prior to October 7, 1996, 
ratings were provided with definite atrophy of intranasal 
structure and moderate secretion (10 percent); with moderate 
crusting, ozena and atrophic changes (30 percent); or with 
massive crusting, marked ozena and anosmia (50 percent).  
38 C.F.R. § 4.97 Diagnostic Code 6501 (effective prior to 
October 7, 1996). 

The Rating Schedule currently provides ratings for chronic 
sinusitis detected by X-ray only (0 percent); with 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (10 percent); with 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or, more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting (30 
percent); and following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries (50 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6512 (effective 
October 7, 1996).  It is noted that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  Id.

The Rating Schedule now provides ratings for allergic 
rhinitis, without polyps, with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side (10 percent); and with polyps (30 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6522 (effective 
October 7, 1996).  

In this case, the Board finds the veteran's service-connected 
postoperative residuals of an ethmoid mass, with a history of 
sinusitis and allergic rhinitis, during the period from 
July 2, 1992, to August 8, 2005, were manifested by no more 
that moderate chronic sinusitis with discharge or crusting or 
scabbing and infrequent headaches.  There is no probative 
evidence of severe chronic sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulent discharge, 
rhinitis with moderate crusting, ozena and atrophic changes, 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, polyps, or overall 
disabilities warranting elevation to the next higher rating.  

The Board notes that medical records dated during the period 
from July 2, 1992, to August 8, 2005, show treatment for 
recurrent sinus problems including pain, headaches, nasal 
congestion, and X-ray evidence of ethmoid and maxillary 
sinusitis.  Although there was evidence of antibiotic 
treatment in December 1992, the available records do not 
reflect frequent treatment for incapacitating sinus 
infections.  Records show that beginning in approximately 
August 1993 the veteran reported only mild congestion and 
that he stated he was very happy with his present medication 
results.  A July 1995 report noted his allergic rhinitis was 
doing very well.  

Although private medical records dated in July 1996 noted a 
90 percent nasal airway occlusion, it was shown to have been 
due to a developmental deformity of the septum causing an 
obstruction to the left nasal airway with no evidence of pus 
or polyp.  A November 2002 report noted an examination of the 
nose revealed no abnormalities.  A VA examination in November 
2003 revealed no present pathology.  Therefore, the Board 
finds a 10 percent rating, but no higher, during the period 
from July 2, 1992, to August 8, 2005, is warranted.

The evidence shows, however, that the veteran's service-
connected postoperative residuals of an ethmoid mass, with a 
history of sinusitis and allergic rhinitis, effective August 
9, 2005, are manifested by allergic rhinitis with nasal 
polyps.  A CT scan on August 9, 2005, revealed maxillary 
sinus polyps.  There is no evidence of chronic sinusitis with 
either chronic osteomyelitis requiring repeated curettage, 
severe symptoms after repeated operations, atrophic rhinitis 
with massive crusting, marked ozena and anosmia, radical 
surgery with chronic osteomyelitis, near constant sinusitis 
characterized by headaches, pain and tenderness, purulent 
discharge or crusting after repeated surgeries, or overall 
disabilities warranting elevation to the next higher rating.  
In fact, on VA examination in August 2005 the veteran 
reported that over the past three years his symptoms had 
resolved with approximately one infection per year of 
purulent discharge.  He stated he had not required 
antibiotics.  Therefore, the Board finds a 30 percent rating, 
but no higher, from August 8, 2005, is warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran has asserted 
that he has significant problems with employment, there is no 
probative evidence demonstrating marked interference due to 
the present disabilities.  In fact, recent reports show his 
sinusitis and allergic rhinitis symptoms are well managed by 
current treatment.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a 10 percent rating, but no higher, during the 
period from July 2, 1992, to August 8, 2005, for the 
postoperative residuals of an ethmoid mass, with a history of 
sinusitis and allergic rhinitis is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a 30 percent rating, but no higher, for the 
postoperative residuals of an ethmoid mass, with a history of 
sinusitis and allergic rhinitis, effective from August 9, 
2005, is granted, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


